Exhibit 10.10

 

Overview

Performance Unit Program:                  Cycle

                 Performance Period

PerkinElmer, Inc.

(as approved on December 8, 2008)

 

Overview

 

The Performance Unit Program is a component of the Officer Long-term Incentive
Program (LTIP) and awards under the Program are made pursuant to the
shareholder-approved 2005 Incentive Plan or any successor shareholder-approved
plan. The Performance Unit Program (Program) is designed to provide award
opportunities based on sustained operational excellence, a strong link to
shareholder success with connection between award values and share price
movement, and to provide cash-based opportunities to facilitate executive
retention.

 

The Program is based on achievement against a combination of financial measures.
For the                  Performance Period, the financial measures are [insert
approved measures for the period]. The performance targets are shown below.

 

Eligibility

 

Eligibility is limited to Officers of the Company. Participants are designated
by the Compensation and Benefits Committee of the Board of Directors (“the
Committee”). Participants are approved for participation at [insert description
of basis of Unit calculation] at the beginning of the Performance Period.

 

Performance Periods

 

The Performance Period begins                  and ends                 . Award
payout will be made at the end of the [insert length of Performance Period]
cycle based on the achievement of performance targets.

 

Grant of Performance Units

 

At the beginning of the Performance Period, each Participant is granted a number
of Units. The actual number of Units granted to each Participant is approved by
the Committee.

 

The Committee will determine the number of Units to be granted [insert
description of Unit determination].



--------------------------------------------------------------------------------

Financial Measures

 

The performance targets for the [insert length of period] period ending
                   are as follows:

 

Evaluation of performance against targets may include adjustments for certain
events including acquisitions, divestitures, restructuring and other
non-recurring events as approved by the Committee.

 

Award Calculation

 

After the end of the Performance Period, the Committee approves the performance
level achieved and the award payouts under the Program.

 

A Participant’s actual Unit award payout is determined by [insert description of
award payout calculation].

 

Award Payout

 

Awards are paid out in cash in the calendar year following the end of the
Performance Period no later than March 15 of such year. A Participant may elect
to defer payouts of Units under the terms of the Company’s Deferred Compensation
Plan, in which case the terms of such plan will govern the payment with respect
to the Unit.

 

Employment Changes

 

If a Participant’s employment is terminated for any reason other than death or
disability prior to the date that the award is paid, the Participant is not
entitled to an award.

 

If a Participant dies or becomes disabled, a target award will become vested and
would be paid to the Participant based on a pro-rata portion of time that the
Participant was employed during the Performance Period. The award would be paid
no later than March 15 of the year following the year that the Participant dies
or became disabled.

 

Upon a change in control of the Company (as defined in the Restricted Stock
agreement), the award will become vested and will be paid out at target within
30 days following such event.